COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 FARAH ELIAS AKELL,                                               No. 08-17-00034-CR
                                                 §
                              Appellant,                            Appeal from the
                                                  §
 v.                                                                34th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                              State.                              (TC# 20140D01224)
                                                  §

                                             §
                                           ORDER

     The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until
                                          '
November 8, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis E. Lopez, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 8, 2017.

       If the Appellant’s brief is not filed with this Court by November 8, 2017, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

       IT IS SO ORDERED this 3rd day of November, 2017.



                                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.